 In the Matter of ENID Co-OPERATIVE CREAMERY ASSOCIATION, EM-PLOYERandGENERAL DRIVERS, CHAIIFFEuRS AND HELPERS, LOCAL886, AFL, PETITIONERCase No. 16-RC-106.-Decided August 31, 1948DECISIONAND ,DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a panel consisting of Board Members Houston, Gray, andReynolds.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.22.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of inside employees at the Em-ployer's creamery and dairy plant, excluding employees in the eggdepartment, ice cream' manufacturing department, retail fountaindepartment, and garage, farm pickup drivers, and milk deliverymen,office clerical employees, and supervisors.The Employer would in-clude all its non-supervisory employees in the appropriate unit.The Employer is a cooperative dairy association. It processes forsale and shipment the milk, cream, and eggs received from its members.1Member Reynolds is not participating in this case.2 For the reason set forth in our decision in an earlier proceeding concerning the Em-ployer's operations,wherein the same jurisdictional issue was raised, we find without meritthe Employer's contention that its milk-department employees are not subject to the provi.sions of theAct.Matterof Enid Co-Operative Creamery Associatson,58 N. L.R. B. 592.79 N. L. R. B., No. 62.444 ENID CO-OPERATIVE CREAMERY ASSOCIATION445In the earlier proceedings,noted above,the Board foundappropriatea production and maintenance unit similar to that which the Peti-tioner now seeks.The Petitioner,however, presently desires to ex-clude from the unit employees in the egg department.Since the issu-ance of our decision in the earlier case, the Employer has enlarged thescope of its operations by adding an ice cream manufacturing depart-ment, a retail fountain department,a group of milk deliverymen, anda garage.The Petitioner would also exclude from its proposed unitemployees in these added departments.Egg department employees.The eight non-supervisory employeesin the egg department clean, grade,inspect, and crate for shipment alleggs received by the Employer.Although these employees are locatedin a building separate from other plant employees,they are subjectto the same supervision and general working conditions as other plantemployees.In the earlier case, the Petitioner sought, and the Boardfound appropriate,the inclusion in the unit of employees in the eggdepartment.The record fails to disclose any grounds upon whichthese employees should now be excluded.We find that employeesin the egg department constitute an integral part of the Employer'splant-production operations,and we shall include them in the unit.Ice cream manufacturing department employees.There are one icecream maker and three other workmen in this department. The onlywork performed by these four employees is the making of ice creamfrom the,products received by the Employer from its members. Theyare located in the same building with the creamery-department em-ployees, and are subject to the same supervision and working condi-tions.We find thatemployees in the ice cream manufacturing depart-ment are an integral part of the Employer's plant-production opera-tions, and in the absence of any reason for their exclusion,we shall,therefore,include them in the unit.Retail fountain employees.The six non-supervisory employees inthis department are sales clerks in the Employer's retail store, wherethey sell ice cream, milk, and related plant products.We find thatthe retail fountain employees possess interests dissimilar from those ofthe plant-production and maintenance workers, and we shall, there-fore, exclude them from the appropriate unit.Garage.The two employees in the garage,one mechanic and onehelper, service the Employer's trucks.They work in the garage,located in the same building with the other plant employees, andare subject to the same supervision and general working conditions.We shall include the garage employees in the unit.33Matter of Mil-Co Gasoline Company,74 N. L. R. B. 910. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarm pick-up truck drivers and milk deliverymen.Five farmpick-up truck drivers pickup cream andmilk from theEmployer'smembers.They spend their time away from the plant. These em-ployees wereexcluded from the plant unit previously found appro-priate, and no changehas occurred in their working conditions.Weshall exclude them from the unit found appropriateherein.Since the,issuanceof the earlier decision, the Employer has added1.16 milk deliverymen; who deliver milk, ice cream, and other plantproducts to the Employer's customers.Like the farm pick-up truckdrivers, they spend the majority of their time away from the plant,and arebasically truck drivers and driver-salesmen.We shallexcludethe milk deliverymen from the plant unit.Office clerical employees.The four clerks in the production andretailoffice and the eight clerks in the accounting office constitute thenon-supervisory office clerical workers.The record does not discloseany duties performed by these employees that are not customarily per-formed by office clerical employees in manufacturing plants.We ex-cluded office clerical employees from the unit found appropriate in theearlierproceeding.We find no reason to depart from that findingand from the established principle of excludingclerical employeesfrom units of production employees in manufacturing industries.Weshall exclude office clerical employees from the plant unit.We find, therefore, that all inside employees at the Employer'screamery and dairy plant, including employees in the egg department,the ice creammanufacturing department, and the garage, but exclud-ing retailfountain employees, farm pick-up truck drivers and milkdeliverymen,office clericalemployees, and all supervisors within themeaning of the Act, constitute a unit appropriate for the purposes ofcollective bargaining withiii the meaning of Section 9 (b) of the Act.5.We shall direct an election among employees in the unit foundappropriate to determine whether the employees therein desire to berepresentedby the Petitioner. If, however,.-She Petitioner does riotdesire toparticipatein an electionamong employees in the unit hereinfound appropriate, which is larger than the unit sought in its instantpetition,the Petitioner may, upon proper application to theRegionalDirectorwithin 5 days afterthe issuanceof thisDecision and Directionof Election,withdrawits petition.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction,under the direction and supervision of ENID CO-OPERATIVE CREAMERY ASSOCIATION447the Regional Director for the Region in which thiscase washeard, andsubject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations, among the employees in the unit found appro-priate in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily. laid off, butexcluding those employees who have since quit^or been discharged,forcauseand have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by General Drivers,Chauffeurs and Helpers, Local 886, AFL.